UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      7/8/21
---------------------------------x
UNITED STATES OF AMERICA         :
                                 :                          ORDER
          - v. -                 :
                                 :                          14 Cr. 03 (ALC)
RAFAEL VELAZQUEZ,                :
                                 :
                    Defendant.   :
                                 :
---------------------------------x

        WHEREAS, with defendant Rafael Velazquez’s consent, the records of the above-captioned

case were ordered sealed and docketing delayed due to the danger of impairing ongoing law

enforcement investigations;

        WHEREAS, the parties have submitted a joint proposal for unsealing and placing on the public

docket certain records in the file in this case;

        WHEREAS, the Court has considered the parties’ joint proposal and has determined that

the records that the parties propose to be unsealed no longer implicate the concerns underlying the

Court’s decision to order the records of this case sealed and docketing delayed;

        IT IS HEREBY ORDERED that the following records of this case shall be unsealed and

placed on the public docket:

        1. Complaint, including the docket in U.S. v. Velazquez, 13 M.J. 1883 (UA)

        2. Notice of Intent to File an Information and related judicial wheel card

        3. Waiver of Indictment

        4. Information

        5. Consent to Proceed Before Magistrate Judge

        6. January 6, 2014 guilty plea proceeding before the Honorable Sara Netburn, including
           the transcript, except for lines 24:14 to 24:17, which shall be redacted.

        7. The following letters to the Court:
          a.   The defendant’s August 25, 2015 Letter Requesting Permission to Travel
          b.   The defendant’s November 17, 2016 Letter Requesting Permission to Travel
          c.   The defendant’s October 16, 2017 Letter Requesting Permission to Travel
          d.   The defendant’s December 14, 2017 Letter Requesting Permission to Travel
          e.   The defendant’s October 1, 2018 Letter Requesting Permission to Travel
          f.   The defendant’s June 19, 2018 Letter Requesting Permission to Travel
          g.   The defendant’s March 19, 2019 Letter Requesting Permission to Travel
          h.   The defendant’s March 25, 2019 Letter Requesting Permission to Travel
          i.   The defendant’s May 1, 2019 Letter Requesting Permission to Travel
          j.   The defendant’s August 27, 2019 Letter Requesting Permission to Travel
          k.   The defendant’s August 28, 2019 Letter Requesting Permission to Travel
          l.   The defendant’s December 9, 2019 Letter Requesting Permission to Travel
          m.   The defendant’s December 26, 2019 Letter Requesting Permission to Travel
          n.   The defendant’s February 27, 2020 Letter Requesting Permission to Travel
          o.   The defendant’s May 10, 2021 Letter Requesting Permission to Travel
          p.   The defendant’s May 19, 2021 Letter Requesting Permission to Travel


SO ORDERED:

Dated:    New York, New York
          July 7, 2021


                                    __________________________________________
                                    THE HONORABLE ANDREW L. CARTER, JR.
                                    UNITED STATES DISTRICT JUDGE
